DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.
The specification objections in the previous Office Action have been addressed and are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,710,913 by Gupta et al. (hereinafter referred to as “Gupta”).
Regarding claims 1, 6, and 11, taking claim 1 as representative, Gupta discloses:
a method for processing a loop instruction set, comprising: in response to obtaining a first start instruction of the loop instruction set, storing a first loop number related to the loop instruction set into a first register, and storing a value of a first program counter corresponding to a loop instruction following the first start instruction in the loop instruction set, into a second register obtaining the loop instruction following the first start instruction in the loop instruction set for executing the loop instruction (Gupta discloses, at col. 7, lines 45-57, initializing a loop unit, which discloses in response to a first start instruction. The initializing includes storing a loop start address of the first instruction of the loop in a register and storing a loop repeat value in another register. This also discloses executing the first instruction, which discloses obtaining. Gupta also discloses, at Figure 1, a device including a processor and memory (non-transient computer readable media) for executing program instructions.); and
(Gupta discloses, at col. 9, lines 36-57, determining the end address of the loop is reached, which discloses obtaining an end instruction, and determining whether to loop back to the first address or not based on the loop counter.).

Regarding claims 2, 7, and 12, taking claim 2 as representative, Gupta discloses the elements of claim 1, as discussed above. Gupta also discloses:
wherein determining the loop execution for the loop instruction set comprises: in response to obtaining the first end instruction for indicating the end of the loop instruction set, determining whether the first loop number is greater than a threshold; and in response to that the first loop number is greater than the threshold, decreasing the first loop number in the first register, and obtaining the loop instruction corresponding to the value of the first program counter in the second register for re-executing the loop instruction set (Gupta discloses, at col. 9, lines 36-57, if the loop count is greater than zero, decrement and loop.).

Regarding claims 3, 8, and 13 taking claim 3 as representative, Gupta discloses the elements of claim 2, as discussed above. Gupta also discloses:
wherein determining the loop execution for the loop instruction set further comprises: in response to that the first loop number is not greater than the threshold, obtaining an instruction following the loop instruction set (Gupta discloses, at col. 9, lines 36-57, if the loop count is zero, exit the loop, which discloses obtaining the next instruction.).

Regarding claims 4, 9, and 14, taking claim 4 as representative, Gupta discloses the elements of claim 1, as discussed above. Gupta also discloses:
wherein obtaining the loop instruction following the first start instruction in the loop instruction set comprises: in response to obtaining a loop instruction subset, executing the loop instruction subset ((Gupta discloses, at col. 9, line 58-col. 10, line 4, executing nested loops, which discloses obtaining and executing a loop instruction subset.).

Regarding claims 5, 10, and 15, taking claim 5 as representative, Gupta discloses the elements of claim 4, as discussed above. Gupta also discloses:
wherein executing the loop instruction subset comprises: in response to obtaining a second start instruction in the loop instruction subset, storing a second loop number related to the loop instruction subset into a third register, and storing a value of a second program counter corresponding to a sub-loop instruction following the second start instruction in the loop instruction subset, into a fourth register; obtaining the sub-loop instruction following the second start instruction in the loop instruction subset for executing the sub-loop instruction (Gupta discloses, at col. 7, line 45-col. 8, line 2, initializing a loop unit for nested looping, which discloses in response to a second start instruction. The initializing includes storing a second loop start address of the first instruction of the nested loop in a second register and storing a loop repeat value in another register. This also discloses executing the first instruction of the nested loop, which discloses obtaining.); and 
in response to obtaining a second end instruction for indicating an end of the loop instruction subset, determining a loop execution for the loop instruction subset based on the second loop number in the third register and the value of the second program counter in the fourth register (Gupta discloses, at col. 9, lines 36-57, determining the end address of the nested loop is reached, which discloses obtaining a second end instruction, and determining whether to loop back to the first address of the nested loop or not based on the loop counter.).

Response to Arguments
On page 9 of the response filed May 10, 2021 (“response”), the Applicant argues, “the claims recite that the information of the loop instruction following the first start instruction is stored in the register and is read from this register for another iteration of the loop. Therefore, a start position of the loop instruction to be executed which locates in the loop instruction set may be read from the register 110 of Applicant's FIG. 1, and then the loop instruction in the loop instruction set may be re-executed. That is, 
Though fully considered, the Examiner respectfully disagrees. As noted in the Applicant’s arguments on page 8 of the response, Gupta discloses, e.g., at column 7, that the address of the first instruction that is to be looped is stored in a register. The address of this instruction is referred to as the loop start address. The Examiner maintains that this discloses the storing of a start position of the loop instruction to be executed. That is, the Examiner maintains that the Applicant’s argument that Gupta’s disclosure of storing the loop start address is different than storing the address of the first instruction to be looped is unpersuasive, as Gupta defines those two to be the same thing. Accordingly, the rejection based on Gupta is maintained. 

On page 9 of the response the Applicant argues that the remaining claims are allowable for similar reasons. 
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183